MEMORANDUM DECISION

OPALA, Judge.
This cause is reached for consideration of complainant’s quest for administration of fi*1227nal discipline. Upon examination of the papers on file and after due notice to the respondent, the court finds and directs that:
(1) Respondent was charged in Causes No. CF 95-3942, CF 96-723 and CF 96-4948 on the docket of the Oklahoma County District Court with four counts of Attempting to Obtain a Controlled Dangerous Substance and one count of Obtaining a Controlled Dangerous Substance, in violation of Title 63 O.S. § 2407. He was convicted and sentenced on June 5, 1997 to two concurrent 4-year terms of imprisonment. The sentence was suspended during a term of probation.
(2) By this court’s order of September 25, 1997, respondent was directed to show cause, by written response to be filed on or before October 15, 1997, why a final order of discipline should not be made. No response has been filed.
(3) The crimes of which respondent stands convicted demonstrate his unfitness to practice law. 5 O.S.1991 Ch. 1, App. 1-A, Rule 7.3.
(4) Respondent stands disbarred and his name is ordered stricken from the roll of attorneys. State ex rel. Oklahoma Bar Ass’n v. Armstrong, 1982 OK 1, 638 P.2d 1127.
All justices concur.